DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 15, the phrase “wherein the adhesive surface is integral to the disposable trap portion” renders the claim vague and indefinite since it is disclosed at paragraph 0040 that divider 134 may be coated with a transparent or translucent adhesive 136 on a front surface 138 and therefore the adhesive surface is not actually integral to the disposable trap portion.  Paragraph 0040 also discloses that trap portion 
In regard to claim 29, the phrase “the divider portion is coated with an adhesive” renders the claim vague and indefinite since it conflicts with the previously recited phrase “wherein the adhesive surface is integral to the disposable trap portion” of claim 15.  That is, adhesive 136 which is coated onto the divider 134 cannot be considered to integral to the trap portion 114.
In regard to claim 30, the term “(LEDs)” renders the claim vague and indefinite since it is unclear whether a term included within parentheses is intended to be recited as part of the present invention or not.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 17-22, 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 2010/0033336 to Yu in view of Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068.
disposable (30,40,50 capable of being disposed of if damaged or broken and replaced with other new parts since they are shown in Fig. 2 to be capable of being of being removed from the insect trap when the associated fasteners 22 are loosened and removed) trap portion (inside cover 30, depositing sheet 40, external cover 50) and a base portion (unit 12) comprising a lighting element (lamp 20), a mounting portion (electrical connector for lamp 20, top surface of 12, & 13), wherein the lighting element is configured to provide light to the trap portion (light from 20 passes through 30, 40 since 30, 40 are transparent), and wherein the mounting portion (electrical connector for lamp 20) is configured to communicate with and receive power from a power source (power components inside 10); wherein the trap portion (30, 40, 50) is configured to removably engage with the base portion (see Fig. 2) and receive light from the base portion when engaged therewith, and wherein the trap portion comprises an adhesive surface (40) and a first opening (52) through which an insect may enter the trap portion, wherein the adhesive surface (40) is on (this claim limitation is being interpreted as the invention is being disclosed and in light of the 35 U.S.C. 112(b) rejection of claim 15 above) the disposable trap portion (40 on 30 as shown in Fig. 2) and is configured to adhere to an insect; wherein the base portion comprises a switch (since the power source operating the switch (not illustrated) and is the power source delivered from the key face in on, and the outside is delivered to the trigger lamp 20 after the stabilizer 60 the trigger lamp 20 is turned on; see 4th paragraph on page 6 of the translation), but does not disclose the trap portion comprising a downwardly protruding tab that displaces the switch of the base portion to close the switch, wherein the switch is configured to activate the lighting element when the trap portion is mounted on the base portion.  Gilbert discloses an electrocution trap for insects comprising a trap portion (25) with a downwardly protruding tab (57) that displaces a switch (56, 59, 60) of the base portion (13) to close the switch, wherein the switch is configured to activate the lighting element (see col. 2, line 63 to col. 3, line 6 & col. 3, lines 61-68 and see Fig. 6) when the trap portion is mounted on the base portion (see Fig. 4), wherein the switch (56) in the closed position, the system may operate with the lamps (44) and grid (46) being on, and when the switch (56) is in the open position, the circuit is broken and deactivates the lamps (44) and grid (46).  Swanson et al. disclose a device for attracting and electrocuting flying insects comprising a trap portion (12) with a downwardly protruding tab (29, 30) that displaces a switch (31,32) of the base portion (bottom of 10) to close the switch, wherein the switch is configured to activate the lighting element (see col. 5, line 52 to col. 6, line 28 & col. 7, line 54 to col. 8, line 5 and see Fig. 6) when the trap portion is mounted on the base portion (see Fig. 5), wherein the switch (29, 30) in the closed position, the system may operate with the U-shaped glow tube (33) and grids (36, 37) being on, and when the switch (56) is in the open position (see Fig. 5 showing that when switch is in the open position then current is interrupted to 33, 36, 37), the circuit is broken and deactivates the U-shaped glow tube (33) and grids (36, 37), and that wherein when the switch is opened to deactivate the current flow to the device to stop its operation and render it harmless to an operator servicing the attractant cup (see col. 7, line 60 to col. 8, line 5).  Weiss et al. disclose an insect trap (100 in Fig. 8) where the cap (170) can be opened to allow replacement of parts such as the incandescent bulb or fluorescent bulb and that the cap (170) can include a hinge so that the cap remains attached to the trap when opened; a switch, such as an interlock switch, can be connected with the cap such that, when the cap is opened, power to the trap is shut off (the switch is part of the base portion and the engaging portion or tab is disposed on the cover; see para. 0035).  It would have been obvious to modify the trap of Yu such that the trap portion comprises a downwardly protruding tab that displaces the switch of the base portion to close the switch, wherein the switch is configured to activate the lighting element when the insect trap portion is mounted on the base portion in view of Gilbert or Swanson et al. or Weiss et al. in order to prevent the user from becoming injured or have the light shine in their eyes while the trap is being serviced or repaired.
In regard to claim 17, Yu and Gilbert or Swanson et al. disclose the trap portion (30, 40, 50 of Yu) further comprising a bottom surface (bottom surface of 30, 50 of Yu) from which the tab protrudes (as taught by Gilbert or Swanson et al.).
In regard to claim 18, Yu and Gilbert or Swanson et al. disclose wherein the tab (57 of Gilbert; 29, 30 of Swanson et al.) protrudes through an opening (see opening through base portion in Fig. 4 of Gilbert; opening defined between 26 of Swanson et al.) in the base portion when the trap portion is mounted to the base portion.
In regard to claims 19-20, Yu and Gilbert or Swanson et al. disclose wherein the switch activates when the tab of the insect trap portion displaces the switch, and wherein the switch deactivates the lighting element when the trap portion is removed from the base portion (see Gilbert or Swanson et al.).

In regard to claim 26, Yu discloses insect remains are disposed within the trap portion (old 40 filled with dead insects is disposed of and replaced with new 40).
Claims 16, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 2010/0033336 to Yu in view of Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068 as applied to claims 15, 22 above, and further in view of Studer et al. 6,886,292.
Yu does not disclose the trap comprising an electric plug protruding from a rear surface of the trap.  Studer et al. disclose an insect trap comprising a base portion (11) comprising at least one light (20) and an electrical plug (40) protruding from a rear surface of the base portion (see Fig. 4 or 5).  It would have been obvious to one of ordinary skill in the art to modify the trap of Yu such that it comprises an electrical plug protruding from a rear surface of the trap which are insertable into an electrical power outlet in view of Studer et al. so that the trap can be deployed flush along a wall where an electrical outlet is located.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 2010/0033336 to Yu in view of Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068 as applied to claim 15 above, and further in view of Coventry 6,199,316.
.

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Claim 15 is amended to specify that ‘the adhesive surface is integral to the disposable trap portion’…Yu…the adhesive sheet is NOT integral to the ‘disposable trap portion’ --- the adhesive sheet 40 is removed from the inner cover 30 after a period of use and replaced by a new adhesive sheet 40.”, the Examiner contends that applicant’s adhesive surface 136 is not integral to the trap portion 114 as being argued since the adhesive surface 136 is a coating applied to divider 134.  That is, if the coating of adhesive 136 must be applied to a surface of the divider 134, then that results in the coating of adhesive 136 being separate and distinct from the divider 134 of the trap portion 114.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA